  Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 1 of 23 PAGEID #: 497




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO


 TROY STACY
 ENTERPRISES INC.,                           Judge Matthew W. McFarland
 individually and on behalf of
 all others similarly situated,
                                             Case No. 1:20-cv-00312-MWM
                             Plaintiff,

      v.

 THE CINCINNATI INSURANCE
 COMPANY,

                             Defendant.


                          DEFENDANT’S MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(6), defendant The Cincinnati Insurance Company

(“Cincinnati”) hereby moves to dismiss plaintiff Troy Stacy Enterprises, Inc.’s First Amended

Class Action Complaint for failure to state a claim upon which relief can be granted. A

Memorandum in Support of this Motion follows.

                                          Respectfully submitted by:

                                          DEFENDANT, THE CINCINNATI
                                          INSURANCE COMPANY

                                          By its Counsel:

                                          /s/ Michael K. Farrell
                                          Michael K. Farrell (Ohio Bar No. 0040941)
                                          BAKER & HOSTETLER LLP
                                          Key Tower
                                          127 Public Square, Suite 2000
                                          Cleveland, Ohio 44114
                                          Phone 216-621-0200
                                          Fax 216-696-0740
                                          mfarrell@bakerlaw.com

                                          Rodger L. Eckelberry (Ohio Bar No. 0071207)
Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 2 of 23 PAGEID #: 498




                                   BAKER & HOSTETLER LLP
                                   200 S. Civic Center Dr., Suite 1200
                                   Columbus, OH 43215-4260
                                   Telephone: 614.228.1541
                                   Facsimile: 614.462.2616
                                   reckelberry@bakerlaw.com

                                   Daniel G. Litchfield (application for admission
                                   pending)
                                   Laurence J. Tooth (pro hac vice pending)
                                   303 West Madison Street
                                   Suite 300
                                   Chicago, IL 60606
                                   T: 312.781.6669 | F: 312.781.6630
                                   Litchfield@LitchfieldCavo.com
                                   Tooth@LitchfieldCavo.com

                                   Attorneys for Defendants
  Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 3 of 23 PAGEID #: 499




                                CERTIFICATE OF SERVICE
        I hereby certify that the foregoing was filed electronically and will be served upon
counsel of record through the Court’s electronic filing system. All other parties will be served by
regular U.S. mail.


                                             /s/ Michael K. Farrell
                                             Attorney for Defendants
  Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 4 of 23 PAGEID #: 500




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO


 TROY STACY
 ENTERPRISES INC.,                                Judge Matthew W. McFarland
 individually and on behalf of
 all others similarly situated,
                                                  Case No. 1:20-cv-00312-MWM
                              Plaintiff,

       v.

 THE CINCINNATI INSURANCE
 COMPANY,

                              Defendant.


              DEFENDANT THE CINCINNATI INSURANCE COMPANY’S
              MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), The Cincinnati Insurance Company

(“Cincinnati”) moves to dismiss this case because the Plaintiff fails to state a claim for which relief

may be granted. Based on the allegations of the First Amended Class Action Complaint

(“Amended Complaint”) and the language of Cincinnati’s policy (“the Policy”), Plaintiff cannot

prove its claim.

       The insurance policy at issue supplies property insurance coverage. It is designed to

indemnify loss or damage to property, or related loss of income, such as in the case of a fire or

storm. Plaintiff alleges that the policy’s Business Income and Civil Authority insurance coverages

apply to income losses due to the pandemic. But, because they are part of a property insurance

policy, these coverages protect Plaintiff only for income losses tied to direct physical loss or

damage to property, not for economic loss caused by efforts to protect the public from disease.

These coverages do not apply in the absence of direct physical loss to property. Yet, Plaintiff’s
     Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 5 of 23 PAGEID #: 501




allegations establish that it has not sustained any direct physical loss. Rather, Plaintiff alleges that

the Coronavirus pandemic spreads among humans, not that there was any direct physical loss to

property. Well-established Ohio law shows that Plaintiff does not allege the required direct

physical loss. See Mastellone v. Lightning Rod Mut. Ins. Co., 175 Ohio App. 3d 23, 2008-Ohio-

311, 884 N.E.2d 1130 (2008) (Stewart, J.).1

         In addition to the requirement that there be direct physical loss to property, the Civil

Authority coverage requires a government order prohibiting access to Plaintiff’s premises. The

orders Plaintiff cites do not do this. Rather, those orders are directed to the need to keep people

apart by keeping them at home.

         For all of these reasons, and for the other reasons established below, Plaintiff’s Amended

Complaint should be dismissed.

                                    STATEMENT OF FACTS

I.       Allegations of the Amended Complaint

         The Amended Complaint includes the following allegations:

            Plaintiff owns and operates Craft & Vinyl, located in Columbus, Ohio. . . . Craft &
             Vinyl is a craft beer pub, vinyl record shop, and live music venue, all under one roof.
             (Am. Compl., ECF Doc. # 9, PAGEID # 280, ¶ 1.)
            Due to COVID-19, Craft & Vinyl’s property has suffered “direct physical loss or dam-
             age”—under the plain and ordinary meaning of that term. Any jury would find that
             Craft &Vinyl has suffered a direct physical loss or damage because COVID-19
             impaired Craft & Vinyl’s property—COVID-19 made the property unusable in a way
             that it had been used before COVID-19. There is no need for a court to interpret these
             five ordinary words, and Ohio law compels that they are given their plain and ordinary
             meaning, which is exactly what a jury would do. (Am. Compl., ECF Doc. # 9, PAGEID
             # 280-81, ¶ 2.)
            Instead of being able to pack customers into its property to drink craft beer, eat food,
             and listen to music, Craft & Vinyl at the very most can now only (1) serve takeout or
             (2) serve a handful of customers at a time, each at least six feet apart. Because to do

1
Mastellone was written by then Judge Melody J. Stewart, now Ohio Supreme Court Justice
Melody Stewart.


                                                   2
  Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 6 of 23 PAGEID #: 502




           anything else, would lead to the emergence of coronavirus at Craft & Vinyl. Until
           COVID-19 was brought a bit more under control, even these limited activities were not
           possible. (Am. Compl., ECF Doc. # 9, PAGEID # 281, ¶ 3.)
          This loss is “direct”—Craft & Vinyl is not asking the insurer to reimburse Craft &
           Vinyl after someone obtained a judgment against Craft & Vinyl for getting them sick.
           That might be an indirect loss. Craft & Vinyl is asking the insurer to pay for its loss of
           business income occasioned directly by being unable to use its property. (Am. Compl.,
           ECF Doc. # 9, PAGEID # 281, ¶ 4.)
          This loss is physical. Craft & Vinyl is unable to use its interior space in the manner in
           which it had previously used its interior space. The probability of illness prevents the
           use of the space in no less of a way than, on a rainy day, a crumbling and open roof
           from the aftermath of a tornado would make the interior space of a business unusable.
           (Am. Compl., ECF Doc. # 9, PAGEID # 281, ¶ 5.) (Footnote omitted.)
          This loss is a loss. It is the loss of functionality of the space for business purposes. It is
           the diminishment of the physical space in the building. What once could hold many
           now can safely hold only a few. (Am. Compl., ECF Doc. # 9, PAGEID # 282, ¶ 6.)
          Plaintiff was forced to suspend or reduce business at Craft & Vinyl due to COVID-19
           and the resultant closure orders issued by civil authorities in Ohio. (Am. Compl., ECF
           Doc. # 9, PAGEID # 283, ¶ 14.)
          Cincinnati issued Policy No. EPP 049 46 35 to Plaintiff for a policy period of June 26,
           2018 to June 26, 2021, including a Businessowners Special Property Coverage Form.
           Policy No. EPP 049 46 35 is attached hereto as Exhibit A. (Am. Compl., ECF Doc. #
           9, PAGEID # 284, ¶ 20.)
          On March 15, 2020, the State of Ohio issued a civil authority order requiring the closure
           of bars in Ohio and banning dine-in eating in Ohio. This order was in effect from March
           15, 2020 until May 21, 2020. (Am. Compl., ECF Doc. # 9, PAGEID # 288, ¶ 34.)
          On March 22, 2020, the State of Ohio issued a civil authority order requiring the closure
           of non-essential businesses, which includes pubs, record stores, and live music venues.
           Music venues remain closed pursuant to Ohio’s civil closure orders. (Am. Compl., ECF
           Doc. # 9, PAGEID # 288, ¶ 35.)
          Plaintiff seeks Class Action certification. (Am. Compl., ECF Doc. # 9, PAGEID # 288-
           292, ¶¶ 41-51.)

The Amended Complaint contains eight counts, all based on breaches of the policy: 1) Breach of

Contract – Business Income Coverage; 2) Breach of Contract – Civil Authority Coverage; 3)

Breach of Contract –Extra Expense Coverage; 4) Breach of Contract – Sue and Labor Coverage;

5) Declaratory Judgment – Business Income Coverage; 6) Declaratory Judgment – Civil Authority




                                                   3
  Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 7 of 23 PAGEID #: 503




Coverage; 7) Declaratory Judgment – Extra Expense Coverage; and 8) Declaratory Judgment –

Sue and Labor Coverage. (Am. Compl., ECF Doc. # 9, PAGEID # 292-304.)

II.    Plaintiff’s Policy

       Cincinnati issued Policy No. EPP 049 46 35 to TROY STACY ENTERPRISES INC. DBA

CRAFT-N-VINYL for the policy period June 26, 2018 to June 26, 2021. The pertinent form in the

Policy for purposes of Plaintiff’s claim and Amended Complaint, and thus for this Motion, is form

FM 101 05 16. (See Am. Compl., ECF Doc. # 9-1, PAGEID # 343, 345, 358-59, 378).

       The requirement of “direct physical loss” is a core element in property insurance policies

like Plaintiff’s. For example, direct physical loss to the Plaintiff’s property is a requirement for

Business Income coverage:

       We will pay for the actual loss of “Business Income” you sustain due to the
       necessary “suspension” of your “operations” during the “period of restoration.” The
       suspension must be caused by direct “loss” to property at “premises” which are
       described in the Declarations and for which a “Business Income” Limit of
       Insurance is shown on the Declarations. The “loss” must be caused by or result
       from a Covered Cause of Loss.

(Am. Compl., ECF Doc. # 9-1, PAGEID # 358). The term “loss” is defined to mean physical loss

or damage. (Am. Compl., ECF Doc. # 9-1, PAGEID # 378.) Accordingly, direct physical loss is

required for Business Income coverage.

       The requirement of direct physical loss additionally appears in the threshold requirement

that there be a Covered Cause of Loss for any coverage to be available:

        SECTION A. COVERAGE

        We will pay for direct “loss” to Covered Property at
        the “premises” caused by or resulting from any
        Covered Cause of Loss.

(Am. Compl., ECF Doc. # 9-1, PAGEID # 343.) Covered Cause of Loss is defined as “direct ‘loss’

unless the ‘loss’ is excluded or limited in this Coverage Part.” (Am. Compl., ECF Doc. # 9-1,



                                                 4
  Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 8 of 23 PAGEID #: 504




PAGEID # 345). “Loss” is defined, in relevant part, as physical loss or physical damage.

Accordingly, direct physical loss is a necessary element of Covered Cause of Loss. (Am. Compl.,

ECF Doc. # 9, PAGEID # 284-85, ¶ 21). Therefore, because it is an element of Covered Cause of

Loss, direct physical loss is an integral part of the Civil Authority coverage. (Am. Compl., ECF

Doc. # 9, PAGEID # 286, ¶ 30).

        The definition of Covered Cause of Loss refers to exclusions. But, exclusions do not come

into play unless there is first direct physical loss. See Schmidt v. Travelers Indem. Co. of Am., 101

F. Supp. 3d 768, 776 (S.D. Ohio 2015) (“A liability insurer’s obligation to its insured arises only

if the claim falls within the scope of coverage. The party who seeks to recover under an insurance

policy generally has the burden of demonstrating coverage under the policy and proving a loss.”)

(internal citation and quotations omitted). If an insured demonstrates direct physical loss is present,

then exclusions may nevertheless apply. See Murray v. Auto-Owners Ins. Co., 2019-Ohio-3816,

¶ 17 (Ohio Ct. App. Sept. 19, 2019) (recognizing that the insured has the burden to prove coverage

under the policies and its loss, and then the insurer has the burden to prove an exclusion to coverage

applies), appeal not allowed, 157 Ohio St. 3d 1538, 2020-Ohio-122, 137 N.E.3d 1195, ¶ 17 (2020).

        If there is no direct physical loss, the exclusions need not be consulted because there is no

coverage to begin with. See, e.g., Mastellone, 175 Ohio App. 3d 23 at ¶¶ 61-69; Zinser v. Auto-

Owners Ins. Co., 2017-Ohio-5668, ¶ 33 (Ohio Ct. App. July 3, 2017) (Powell, J., concurring and

dissenting in part).

        In addition to the direct physical loss requirement, Civil Authority coverage requires that

an insured suffer actual loss of Business Income caused by specific actions of a civil authority.

Those civil authority orders must meet the following criteria:

        (a)     Access to the area immediately surrounding the damaged property is
                prohibited by civil authority as a result of the damage; and



                                                  5
     Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 9 of 23 PAGEID #: 505




         (b)    The action of civil authority is taken in response to dangerous physical
                conditions resulting from the damage or continuation of the Covered Cause
                of Loss that caused the damage, or the action is taken to enable a civil
                authority to have unimpeded access to the damaged property.

(Am. Compl., ECF Doc. # 9-1, PAGEID # 359) (emphasis added). Accordingly, Civil Authority

coverage requires both direct physical loss to property other than the insured’s property and

prohibition of access to the insured’s property as a result of that direct physical loss.

                                     LAW AND ARGUMENT

I.       Motion to Dismiss Standard.

         A motion to dismiss for failure to state a claim should be granted if, after the complaint’s

allegations are taken as true and all reasonable inferences are made in favor of the nonmoving

party, it appears beyond a reasonable doubt that the nonmoving party cannot prove facts supporting

his claim. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007); Parks v. Schelderer, 2020 WL 2112160, at *2 (S.D. Ohio May 4, 2020);

Greene v. JPMorgan Chase, Nat’l Ass’n, 2020 WL 2112277, at *1 (S.D. Ohio May 4, 2020);

Helfrich v. City of Pataskala, 2020 WL 1853229, at *4 (S.D. Ohio Apr. 13, 2020).

         Importantly, legal conclusions and other unsupported conclusions stated in the complaint

may not be considered in determining a motion to dismiss. “The Court, however, does not have to

‘accept unwarranted factual inferences.’ A complaint ‘must state more than a bare assertion of

legal conclusions to survive a motion to dismiss.’ Stated differently, ‘[a] plaintiff’s [f]actual

allegations must be enough to raise a right to relief above the speculative level.” See, e.g., Centes

v. Kirk, 2020 WL 1140059, at *1 (S.D. Ohio Mar. 9, 2020); see also Total Benefits Planning

Agency, Inc. v. Anthem Blue Cross and Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008); CBST

Acquisition, LLC v. PNC Bank, N.A., 2019 WL 2603566, at *18 (S.D. Ohio June 25, 2019)

(“Plaintiff has also not identified any facts supporting allegations that defendants breached any



                                                  6
 Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 10 of 23 PAGEID #: 506




purported contract by changing the amount owed. Plaintiff cannot rely on mere legal conclusions

or speculation without any supporting factual allegations to withstand a motion to dismiss. For

these reasons, plaintiff’s breach of contract claim should be dismissed.”).

        It is proper for the Court to consider the insurance Policy attached to the Amended

Complaint. See, e.g., Rondigo, LLC v. Twp. of Richmond, 641 F.3d 673, 680–81 (6th Cir. 2011);

Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008); Write Start Early

Christian Educ. Ctr., LLC v. Nat’l Fire & Marine Ins. Co., 2020 WL 1452018, at *4 (S.D. Ohio

Mar. 25, 2020). The Policy is part of the Amended Complaint’s allegations. Where the Policy

terms and the Amended Complaint’s allegations are in conflict, the terms of the Policy control.

See, e.g., Thomas v. Equifax Info. Servs., LLC, 2020 WL 1987949, at *5 (S.D. Ohio Apr. 27, 2020);

Howard Indus., Inc. v. Ace Am. Ins. Co., 2014 WL 978445, at *3 (S.D. Ohio Mar. 12, 2014).

II.     There Is No Direct Physical Loss and Accordingly No Business Income Coverage.

        As shown, the Policy only provides coverage for direct physical loss. But, the Amended

Complaint does not allege facts showing any direct physical loss. Accordingly, Plaintiff cannot

possibly prove their claim. See Mastellone, 175 Ohio App. 3d 23, at ¶ 68.

        A.      There Is No Direct Physical Loss To Plaintiff’s Premises And Thus No
                Business Income Coverage.

        Mastellone is directly on point. The relevant policy language in Mastellone was the same

as that in the Cincinnati Policy; it required “direct physical loss.” Mastellone, 175 Ohio App. 3d

at ¶¶ 61–62. Mastellone holds that mold on exterior building siding did not constitute direct

physical injury because it did not adversely affect the building’s structural integrity. In this context,

Mastellone rejects an argument that dark staining on the siding was physical injury, because the

staining was “only temporary and did not affect the structure of the wood.” The mold could be

removed via cleaning, and its presence “did not alter or otherwise affect the structural integrity of



                                                   7
 Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 11 of 23 PAGEID #: 507




the siding.” Id. at ¶¶ 61–69. Mastellone relied on a leading insurance law treatise, which states,

“[t]he requirement that the loss be ‘physical,’ given the ordinary definition of that term, is widely

held to exclude alleged losses that are intangible or incorporeal, and, thereby, to preclude any claim

against the property insurer when the insured merely suffers a detrimental economic impact

unaccompanied by a distinct, demonstrable, physical alteration of the property.” 10A Couch on

Ins. § 148:46 (3d Ed.1998). Thus, there was no coverage in Mastellone.

       Similarly here, the alleged presence of the Coronavirus did not cause direct physical loss

to property. The loss Plaintiff alleges is caused by the presence of the virus in our world, not by

any physical damage or effect on Plaintiff’s building or someone else’s property. Indeed, premises

where the virus has been confirmed to be present, such as hospitals, nursing homes and grocery

stores, have remained open or been briefly closed and then reopened after cleaning. This is because

those properties are themselves undamaged. Moreover, even if Coronavirus could cause direct

physical loss to the premises, which it cannot, Plaintiff does not allege that the Coronavirus was

ever present on any of its premises. Indeed, Plaintiff seems to admit otherwise. (See Am. Compl.,

ECF Doc. # 9, PAGEID # 281, 287, ¶¶ 3, 5, 33-36).

       Moreover, even if it were present on Plaintiff’s premises, the Coronavirus did not affect

the structural integrity of the buildings, and it could be removed by cleaning. The Centers for

Disease Control and Prevention (CDC) has instructed that the Coronavirus can be wiped off surfaces

by cleaning. “The virus that causes COVID-19 can be killed if you use the right products. EPA has

compiled a list of disinfectant products that can be used against COVID-19, including ready-to-use

sprays, concentrates, and wipes.” (See CDC Reopening Guidance for Cleaning and Disinfecting

(4/28/2020), attached as Exhibit A; see also CDC, Cleaning and Disinfection for Households,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cleaning-disinfection.html




                                                  8
    Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 12 of 23 PAGEID #: 508




(accessed June 26, 2020)).2 Thus, as in Mastellone, even if there is actual presence of the

Coronavirus, there is no direct physical loss because the virus either dies naturally in days, or it

can be wiped away.

        Plaintiff uses the word “physical” from time to time, apparently in an effort to insinuate

direct physical loss happened. (See Am. Compl., ECF Doc. # 9, PAGEID # 281, 287-88, ¶¶ 5, 37-

38). But, as shown, Plaintiff does not allege that the virus was in fact on surfaces in Plaintiff’s pub.

Instead, Plaintiff recites bare, conclusory allegations that “[t]he presence of COVID-19 caused

direct physical loss” without specifically alleging where or how. (Am. Compl., ECF Doc. # 9,

PAGEID # 287, ¶ 37). In essence, Plaintiff asserts generally that the Coronavirus is a physical

thing, present in Ohio. In this regard, Plaintiff conflates the virus’ presence with structural,

physical damage. (Am. Compl., ECF Doc. # 9, PAGEID # 287, ¶¶ 37, 39). Plaintiff’s legal

characterizations and arguments are not allegations of facts and thus do not stand in the way of

dismissal. Centes, 2020 WL 1140059, at *1; Total Benefits Planning Agency, 552 F.3d at 434;

CBST Acquisition, 2019 WL 2603566, at *18.

        Additionally, Plaintiff asserts that its loss is “physical” because it cannot use its interior

space as it previously had. Plaintiff also alleges that its inability to use its interior space due to the

“probability of illness” restricts its use of the premises in the same way that tornado damage would

make the space unusable for business. (Am. Compl. ECF Doc # 9, PAGEID # 281, ¶ 5.) This




2
  Federal courts may take judicial notice of information published on the CDC’s website or
websites of other government agencies. See Black v. Columbus Pub. Sch., 2007 WL 2713873, at
*12 (S.D. Ohio Sept. 17, 2007) (taking judicial notice of information published on CDC’s
website); see also Gent v. CUNA Mut. Ins. Soc’y, 611 F.3d 79, at *84 n.5 (1st Cir. 2010) (taking
judicial notice of CDC website); Loucka v. Lincoln Nat’l Life Ins. Co., 334 F. Supp. 3d 1, 8-9
(D.D.C. 2018) (taking judicial notice of CDC testing criteria published on website and collecting
cases). This judicial notice does not convert a motion to dismiss into one for summary judgment.
Reeves v. PharmaJet, Inc., 846 F. Supp. 2d 791, 794 n.5 (N.D. Ohio 2012).


                                                    9
 Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 13 of 23 PAGEID #: 509




comparison is obviously inapt. The “probability of illness” in people is not analogous to the

physical damage actually done to a building by a tornado. Among other things, a tornado cannot

be wiped away with household cleaners. At the same time, Plaintiff admits it seeks no recovery

for loss of use of the premises. (Am. Compl. ECF Doc # 9, PAGEID # 281, ¶ 5 n.1.)

        Furthermore, a loss of use of a property where it was not structurally altered is not direct

physical loss. See, e.g., N. River Ins. Co. v. Clark, 80 F.2d 202, 203 (9th Cir. 1935) (finding no

coverage for insured locomotive rendered “useless” because it was isolated due to fire damage in

surrounding area, but locomotive itself was not damaged); Roundabout Theatre Co. v. Cont’l Cas.

Co., 302 A.D.2d 1, 2, 751 N.Y.S.2d 4 (2002) (holding that business interruption losses resulting

from off-site property damage restricting access to the insured theater was not direct physical loss

or damage to insured theater); Harry's Cadillac-Pontiac-GMC Truck Co. v. Motors Ins. Corp., 486

S.E.2d 249, 251 (N.C. Ct. App. 1997) (denying business income claim where insured car dealer

lost income because dealership premises could not be accessed following a snowstorm).

        At bottom, the Coronavirus, like the mold in Mastellone, does not physically alter the

structure of property. This includes the type of property that would be in Plaintiff’s premises, such

as drywall or counters. Plaintiff does not allege that the virus physically altered the structure of its

property. Accordingly, there was no direct physical loss, and thus no Business Income or Extra

Expense coverage.

        B.      American Case Law Is Overwhelmingly Consistent With Mastellone.

        No case, in Ohio or elsewhere, has held that a virus constitutes direct physical loss. By

contrast, numerous court decisions nationwide support Mastellone, holding that direct physical

loss requires actual, tangible, permanent, physical alteration of property. See, e.g., 10A Couch on

Ins. § 148:46 (“The requirement that the loss be ‘physical,’ given the ordinary definition of that

term, is widely held to exclude alleged losses that are intangible or incorporeal and, thereby, to


                                                  10
 Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 14 of 23 PAGEID #: 510




preclude any claim against the property insurer when the insured merely suffers a detrimental

economic impact unaccompanied by a distinct, demonstrable, physical alteration of the property.”

(Emphasis added)).

       Reaching the same conclusion as Mastellone is Source Food Technology, Inc. v. U.S.

Fidelity & Guarantee Co., 465 F.3d 834, 838 (8th Cir. (Minn.) 2006). There, the U.S. government

imposed an embargo on the import of Canadian beef following the detection of Mad Cow Disease

in Canadian cattle. Despite no evidence that its beef was contaminated, Source Food could not

import it into the U.S. because of the embargo. It claimed lost business income under its insurance

policy. That policy, like Plaintiff’s, provided coverage if the suspension of business operations

was “caused by direct physical loss to Property.” Id. at 835 (emphasis added). The insured argued

“that the closing of the border caused direct physical loss to its beef product because the beef

product was treated as though it were physically contaminated by mad cow disease and lost its

function.” Id. at 836. The court rejected this argument: “To characterize Source Food’s inability

to transport its truckload of beef product across the border and sell the beef product in the United

States as direct physical loss to property would render the word ‘physical’ meaningless.” Id. at

838.

       Similarly, Philadelphia Parking Authority v. Federal Insurance Co., 385 F. Supp. 2d 280,

289 (S.D.N.Y. 2005), holds that there was no direct physical loss to an airport parking facility that

had to close on September 11, 2001 due to the terrorist attacks. And, in Crestview Country Club,

Inc. v. St. Paul Guardian Insurance Co., 321 F. Supp. 2d 260, 264 (D. Mass. 2004), there was no

direct physical loss to a golf course. Rather, the modification of how a hole on the course played

due to the loss of a tree did not constitute direct physical loss to the course because, “physical must

be given its plain meaning – e.g., ‘material.’” See also Pentair, Inc. v. Am. Guar. & Liab. Ins. Co.,




                                                  11
    Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 15 of 23 PAGEID #: 511




400 F.3d 613, 616 (8th Cir. 2005); City of Burlington v. Indem. Ins. Co. of N. Am., 332 F.3d 38,

44 (2d Cir. 2003); N.E. Ga. Heart Ctr., P.C. v. Phoenix Ins. Co., 2014 WL 12480022, at *7 (N.D.

Ga. May 23, 2014); MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal.

App. 4th 766, 780 (2010).

        Furthermore, Social Life Magazine, Inc. v. Sentinel Insurance Co., Ltd., 1:20-cv-03311-

VEC (S.D.N.Y.), ECF No. 24-1 at p. 15, addressed the direct physical loss issue in a Coronavirus

coverage case. Social Life denies a motion for preliminary injunction.3 The principal basis for that

decision is the conclusion that a virus does not cause direct physical loss to property. The virus

damages lungs; not printing presses. Social Life, 1:20-cv-03311-VEC (S.D.N.Y.), ECF No. 24-1

at p. 5. Social Life holds that “this kind of business interruption needs some damage to the property

to prohibit you from going.” 1:20-cv-03311-VEC (S.D.N.Y.), ECF No. 24-1 at p. at p. 15.

        Additionally, as demonstrated, the CDC has instructed that the Coronavirus can be

removed via cleaning. Mastellone recognizes that there is no direct physical loss when a substance

can be removed via cleaning. In this regard, Mastellone is again consistent with U.S. law generally.

See, e.g., Mama Jo’s, Inc. v. Sparta Ins. Co., 2018 WL 3412974, at *9 (S.D. Fla. June 11, 2018)

(“[W]ith regards to Plaintiff’s initial claim for cleaning, cleaning is not considered direct physical

loss.”); Universal Image Prods., Inc. v. Chubb Corp., 703 F. Supp. 2d 705, 710 (E.D. Mich. 2010)

(a complete cleaning of a ventilation system was not a direct physical loss), aff’d, 475 F. App’x.

569 (6th Cir. 2012).



3
  No written opinion was issued in Social Life, but a copy of the hearing transcript is available
through the Federal Court’s filing system, PACER. A file-stamped copy of the preliminary
injunction hearing transcript reflecting the Court’s ruling and rationale is attached as Exhibit B.
Federal courts may take judicial notice of “proceedings in other courts of record.” Walburn v.
Lockheed Martin Corp., 431 F.3d 966, 972 n. 5 (6th Cir. 2005) (quoting Rodic v. Thistledown
Racing Club, Inc., 615 F.3d 736, 738 (6th Cir. 1980); see also Landt v. Farley, 2012 WL 4473209,
at *1 n.2 (N.D. Ohio Sept. 26, 2012) (taking notice of filings on PACER in a different lawsuit).


                                                 12
 Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 16 of 23 PAGEID #: 512




        C.      The Lack of a Virus Exclusion Is Irrelevant Because There Is No Direct
                Physical Loss.

        Plaintiff alleges that there is coverage because the Policy does not contain a virus exclusion.

That assertion is legally incorrect. An exclusion can become relevant only if it is first determined

that there is a covered loss. As shown, Covered Cause of Loss means all risks of direct physical

loss that are neither excluded nor limited. Thus, if there is no direct physical loss in the first place,

the existence or absence of a virus exclusion is irrelevant. For example, in Ward General Insurance

Services., Inc. v. Employers Fire Insurance Co., 114 Cal. App. 4th 548, 555 (2003), a computer

database crashed. Because there was no direct physical loss, it was “unnecessary to analyze the

various exclusions and their application to this case.” Similarly, in Newman Myers Kreines Gross

Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323, 333 (S.D.N.Y. 2014), a law firm closed

because of a power outage. The loss of power was not a direct physical loss. Accordingly, it was

unnecessary to decide whether a flood exclusion applied. See also Zinser, 2017-Ohio-5668, at

¶ 33; Roundabout Theatre Co. v. Cont’l Cas. Co., 302 A.D.2d 1, 9, 751 N.Y.S.2d 4, 10 (2002),

        Plaintiff raises an Insurance Services Office (ISO) filing regarding the 2006 Virus

Exclusion. (Am. Compl., ECF Doc. # 9, PAGEID # 286, ¶ 27). Because, the Policy’s direct

physical loss language is clear and unambiguous, that ISO Circular is unneeded extrinsic evidence,

irrelevant and should not be considered. The Policy language controls the coverage determination,

not the ISO Circular. See, e.g., Gerrish Corp. v. Universal Underwriters Ins. Co., 947 F.2d 1023,

1027 (2d Cir. 1991); Monsanto Co. v. Aetna Cas. & Sur. Co., 1993 WL 542399, at *5 (Del. Super.

Ct. Dec. 9, 1993), aff’d, 653 A.2d 305 (Del. 1994).

        Nonetheless, the ISO Circular strongly supports Cincinnati here. In it, ISO specifically

mentioned SARS and the risk of the spread of disease by the presence of disease-causing agents




                                                   13
    Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 17 of 23 PAGEID #: 513




on interior building surfaces.4 (See Ex. C at pp.13-14 of 21 (“Introduction” and “Current Concerns”

sections)). ISO stated that there was no coverage in the absence of a virus exclusion: “While

property policies have not been a source of recovery for losses involving contamination by

disease-causing agents . . . .” (See Ex. C at pp.14 of 21 (“Current Concerns” section)). Indeed,

ISO foresaw that policyholders might try to do exactly what Plaintiff is attempting here--to assert

coverage where there is none: “the specter of pandemic or hitherto unorthodox transmission of

infectious material raises the concern that insurers employing such policies may face claims in

which there are efforts to expand coverage and to create sources of recovery for such losses,

contrary to policy intent. (See Ex. C at pp.14 of 21 (“Current Concerns” section)) (Emphasis

added). So, on filing the virus exclusion, ISO recognized that virus was not covered to begin with.

But, it presented the virus exclusion as a “belt and suspenders” approach to the issue. This stated

intent is the exact opposite of Plaintiff’s interpretation of the role of the virus exclusion in

commercial property policies.




4
  A true and correct copy of the ISO Circular quoted by Plaintiff (Am. Compl., ECF Doc. # 1,
PAGEID # 286, ¶ 27) and filed with the Ohio Department of Insurance is attached as Exhibit C.
This Court can take judicial notice of the ISO Circular on two distinct bases. First, Plaintiff
selectively quotes the ISO Circular in its Complaint. Second, the ISO Circular is an agency filing
with the Ohio Department of Insurance. See Commercial Money Ctr., Inc. v. Ill. Union Ins. Co.,
508 F.3d 327, 335-36 (6th Cir. 2007) (“when a document is referred to in the pleadings and is
integral to the claims, it may be considered without converting a motion to dismiss into one for
summary judgment.”); Kinman v. U.S., 2016 WL 7165986, at *4 (S.D. Ohio Dec. 7, 2016)
(recognizing that on a 12(b)(6) motion to dismiss, the court “consider[s] the complaint in its
entirety, as well as . . . documents incorporated into the complaint by reference, and matters of
which a court may take judicial notice.”) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551
U.S. 308, 322 (2007)); Oliver v. Gallagher, 2006 WL 517640, at *3 (N.D. Ohio Mar. 2, 2006)
(“Defendants correctly note that this Court may take judicial notice of the agency filings and
decisions without converting Defendants’ motion into one for summary judgment. . . . This Court
also takes judicial notice of the affidavit attached to Plaintiff’s response brief. Defendants refer to
this affidavit in their reply brief, and there is no reason to believe Plaintiff would object to the
taking of judicial notice of this material as he himself attached the document in support of his
claim.”) (internal citation omitted).


                                                  14
 Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 18 of 23 PAGEID #: 514




       In sum, there is no coverage here because there is no direct physical loss. For that reason,

no exclusion is needed.

III.   There Is No Civil Authority Coverage.

       As established, the Policy’s Civil Authority coverage only applies if there is a Covered

Cause of Loss, meaning direct physical loss, to property other than the Plaintiff’s property. Even

then, there is only coverage if the following additional requirements are met: a) access to the area

immediately surrounding the damaged property is prohibited by civil authority as a result of the

damage; and b) the action of civil authority is taken in response to dangerous physical conditions

resulting from the direct physical loss. (Am. Compl., ECF Doc. # 9-1, PAGEID # 359). “[L]osses

due to curfew and other such restrictions are not generally recoverable. . . . If a policy provides for

business interruption coverage where access to an insured’s property is denied by order of civil

authority, access to the property must actually be specifically prohibited by civil order, not just

made more difficult or less desirable.” 11A Couch on Ins. § 167:15.

       A.      There Is No Direct Physical Loss To Other Property.

       The plain language of the policy states that direct physical loss to property other than the

Plaintiff’s property is required for there to be Civil Authority coverage. Courts nationwide agree.

See United Air Lines, Inc. v. Ins. Co. of State of Pa., 439 F.3d 128, 131 (2d Cir. 2006); Kelaher,

Connell & Conner, P.C. v. Auto-Owners Ins. Co., 2020 WL 886120, at *8 (D.S.C. Feb. 24, 2020);

Not Home Alone, Inc. v. Phila. Indem. Ins. Co., 2011 WL 13214381, at *6 (E.D. Tex. Mar. 30,

2011); S. Tex. Med. Clinics, P.A. v. CNA Fin. Corp., 2008 WL 450012, at *10 (S.D. Tex. Feb. 15,

2008). Mastellone is the bellwether case regarding direct physical loss. It holds that there must be

structural alteration for the coverage to apply.

       Just as the Coronavirus is not causing direct physical loss to Plaintiff’s premises, it is not

causing direct physical loss to other property. The Amended Complaint fails to identify any direct


                                                   15
    Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 19 of 23 PAGEID #: 515




physical loss, anywhere. Rather, it alleges that the State of Ohio ordered non-essential businesses

to close or partially close. (Am. Compl., ECF Doc. # 9, PAGEID # 287, ¶ 35). This was done to

keep people separated and thus to retard the spread of the virus. No facts are alleged that

demonstrate that these things happened because of direct physical loss to anybody’s property.

Instead, the closings protected the public from human to human transmission of the virus.

        After properly disregarding Plaintiff’s repeated legal conclusions, there are no facts alleged

that assert any direct physical loss. There are no alleged facts showing any change or alteration of

anybody’s physical property by the Coronavirus. There are, however, facts showing that the

Coronavirus can be removed via cleaning. As established, this is one marker of something that is

not direct physical loss. Accordingly, there is no direct physical loss to any other property as is

required for Civil Authority coverage.

        B.     The Requisite Prohibition of Access Is Lacking.

        The Civil Authority coverage requires that access to Plaintiff’s premises be prohibited by

an order of Civil Authority. But, no government order issued in Ohio prohibits access to Plaintiff’s

premises.5 Based on the lack of such a prohibition here, there is no Civil Authority coverage.

        This position is established by the law nationally. There is no Civil Authority coverage

when a government order keeps people confined to their homes. See Syufy Enters. v. Home Ins.

Co. of Ind., 1995 WL 129229, at *2 (N.D. Cal. Mar. 21, 1995); Bros., Inc. v. Liberty Mut. Fire Ins.

Co., 268 A.2d 611, 614 (D.C. 1970). In Syufy, there was a curfew to prevent rioting. Still, there

was no civil authority coverage because access to the insured premises, a movie theater, was not


5
  Plaintiff did not attach to the Complaint any orders of civil authority alleged to impact its
business. To the extent the content of these orders would assist the Court in ruling on this motion
to dismiss, the Court may take judicial notice of them as public records. Doing so would not
convert the motion to one for summary judgment. Bailey v. City of Ann Arbor, 860 F.3d 382, 386
(6th Cir. 2017); Slusher v. Reader, 2019 WL 1384423, at *4 (S.D. Ohio Mar. 27, 2019) (collecting
cases).


                                                 16
 Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 20 of 23 PAGEID #: 516




prohibited. In Brothers, a curfew was ordered because of riots. However, although the curfew

prevented a restaurant’s customers from being out and about, it did not prohibit access to the

restaurant’s premises.

       Furthermore, access to premises must be prohibited, not just limited. See Schultz Furriers,

Inc. v Travelers Cas. Ins. Co. of Am., 2015 WL 13547667, at *6 (N.J. Super. L. July 24, 2015);

Ski Shawnee, Inc. v. Commonwealth Ins. Co., 2010 WL 2696782, at *4 (M.D. Pa. July 6, 2010).

In Schultz, there were serious traffic issues in lower Manhattan following Superstorm Sandy.

Nevertheless, there was no civil authority coverage because it was not completely impossible for

the public to access the insured store. In Ski Shawnee, a bridge repair hindered or dissuaded the

majority of customers from visiting a ski resort. Ski Shawnee holds that did not constitute

prohibition of access to the premises. See also Goldstein v Trumbull Ins. Co., 2016 WL 1324197,

at *12 (N.Y. Sup. Ct. Apr. 05, 2016); TMC Stores, Inc. v. Federated Mut. Ins. Co., 2005 WL

1331700, at *4 (Minn. Ct. App. June 7, 2005).

       Because the Amended Complaint’s allegations establish that access to Plaintiff’s premises

was not prohibited, the Civil Authority coverage does not apply.

IV.    There Is No Covered Loss and Accordingly No Sue and Labor Coverage.

       Counts four and eight seek so-called Sue and Labor coverage. That coverage applies to

situations where the insured takes steps to mitigate a covered loss. Thus, it is effectively a

reimbursement to an insured that protects the insurer’s interests. Here, there is no Sue and Labor

coverage because, as explained above, there is no covered loss.

       Courts nationwide have consistently held that Sue and Labor coverage does not exist if

there is no covered loss. Reimbursement for necessary expenses “are limited to expenses that

reduce a covered business income loss.” Welspun Pipes, Inc. v. Liberty Mut. Fire Ins. Co., 891

F.3d 351, 356-57 (8th Cir. 2018). “Since the [sue and labor] clause is to reimburse the insured for


                                                17
 Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 21 of 23 PAGEID #: 517




expenses incurred in satisfying the insured’s duty to the underwriter, there is no such duty where

the policy does not apply. The obligation exists only when the action taken is to prevent a loss for

which the underwriter would be liable.” Port of Seattle v. Lexington Ins. Co., 111 Wash. App. 901,

913, 48 P.3d 334, 340 (2002). See also Buczek v. Cont’l Cas. Ins. Co., 378 F.3d 284, 293 (3d Cir.

2004)); GTE Corp. v. Allendale Mut. Ins. Co., 372 F.3d 598, 618 (3d Cir. 2004); Tucci v. Hartford

Fin. Svcs. Group, Inc., 2011 WL 2555379, at *14 (D.N.J. June 27, 2011), aff’d sub nom. Tucci v.

Hartford Fin. Svcs. Group, 507 F. App’x. 211 (3d Cir. 2012). St. Marys Foundry, Inc. v. Emp’rs

Ins. of Wausau, 332 F.3d 989, 993 (6th Cir. 2003); Wash. Mut. Bank v. Commonwealth Ins. Co.,

133 Wash. App. 1031 (2006) (“WaMu’s actions were not taken to prevent a ‘covered loss.’ Thus,

WaMu’s expenditures were not primarily for the benefit of the Insurers and are not compensable

under the sue and labor clause.”); Am. Home Assur. Co. v. J. F. Shea Co., 445 F. Supp. 365, 367

(D.D.C. 1978) (“Reimbursement under the sue and labor clause is only available if the labor was

to prevent a loss that the policy would have covered.”); W. & Clay, LLC v. Landmark Am. Ins. Co.,

2011 WL 321740, at *2 (W.D. Wash. Jan. 28, 2011); Am. Home Assur. Co. v. Fore River Dock &

Dredge, Inc., 321 F. Supp. 2d 209, 220 (D. Mass. 2004); Swire Pac. Holdings, Inc. v. Zurich Ins.

Co., 845 So. 2d 161, 168 (Fla. 2003).

       Because Plaintiff had no covered loss in the first place, it could not have taken any steps to

mitigate that covered loss. Accordingly, this coverage does not apply and the Amended Complaint

should be dismissed.

                                         CONCLUSION

       There is no possible coverage because the coronavirus does not cause direct physical loss

and the Plaintiff does not allege otherwise. The Plaintiff has not alleged a claim on which relief

can be granted. Accordingly, Cincinnati’s Motion to Dismiss should be granted.




                                                18
Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 22 of 23 PAGEID #: 518




                                   Respectfully submitted by:

                                   DEFENDANT, THE CINCINNATI
                                   INSURANCE COMPANY

                                   By its Counsel:

                                   /s/ Michael K. Farrell
                                   Michael K. Farrell (Ohio Bar No. 0040941)
                                   BAKER & HOSTETLER LLP
                                   Key Tower
                                   127 Public Square, Suite 2000
                                   Cleveland, Ohio 44114
                                   Phone 216-621-0200
                                   Fax 216-696-0740
                                   mfarrell@bakerlaw.com

                                   Rodger L. Eckelberry (Ohio Bar No. 0071207)
                                   BAKER & HOSTETLER LLP
                                   200 S. Civic Center Dr., Suite 1200
                                   Columbus, OH 43215-4260
                                   Telephone: 614.228.1541
                                   Facsimile: 614.462.2616
                                   reckelberry@bakerlaw.com

                                   Daniel G. Litchfield (application for admission
                                   pending)
                                   Laurence J. Tooth (pro hac vice pending)
                                   303 West Madison Street
                                   Suite 300
                                   Chicago, IL 60606
                                   T: 312.781.6669 | F: 312.781.6630
                                   Litchfield@LitchfieldCavo.com
                                   Tooth@LitchfieldCavo.com

                                   Attorneys for Defendants




                                     19
 Case: 1:20-cv-00312-MWM Doc #: 13 Filed: 07/01/20 Page: 23 of 23 PAGEID #: 519




                                CERTIFICATE OF SERVICE
        I hereby certify that the foregoing was filed electronically and will be served upon
counsel of record through the Court’s electronic filing system. All other parties will be served by
regular U.S. mail.


                                             /s/ Michael K. Farrell
                                             Attorney for Defendants




                                                20
